Citation Nr: 0334758	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  94-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected allergic rhinitis prior to February 19, 
1992.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January 1969 to January 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision of the RO.  

The veteran appealed this decision to the Board, and in a 
March 2001 decision the Board denied an increased rating in 
excess of 10 percent for the service-connected allergic 
rhinitis prior to February 19, 1992 and an increased rating 
in excess of 30 percent for the service-connected allergic 
rhinitis on and after February 19, 1992.  

The veteran appealed the March 2001 decision of the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a June 2002 Joint Motion to the Court, the parties 
requested that the March 2001 decision be partially vacated 
to the extent that it had denied a rating in excess of 
10 percent for the service-connected allergic rhinitis prior 
to February 19, 1992.  

The parties asked that that matter be remanded for the Board 
to provide an adequate statement of its reasons or bases for 
the decision.  

In a June 2002 Order, the Court granted the Joint Motion, and 
the case was thereafter returned to the Board.  

The Board remanded the case to the RO for procedural due 
process in October 2002.  



FINDINGS OF FACT

1.  Prior to February 19, 1992, the veteran's service-
connected allergic rhinitis is shown to have been productive 
of a disability picture that more nearly approximates that of 
severe sinusitis with frequent headaches, constant post-nasal 
drip or crusting; chronic osteomyelitis requiring repeated 
curettage, neither severe symptoms after repeated operations, 
ozena nor atrophic change were shown.  

2.  Prior to February 19, 1992, the service-connected 
allergic rhinitis with sinusitis is also shown to be 
manifested by a complete loss of sense of smell.  

3.  Prior to February 19, 1992, any functional limitation 
associated with benign new skin growth or nasal polyps is 
contemplated under provisions of Diagnostic Codes 6510-6514; 
neither ulceration, tenderness, pain, exfoliation or itching 
has been demonstrated, nor is there disfigurement or scarring 
of the veteran's head or face.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
30 percent for the service-connected allergic rhinitis with 
sinusitis prior to February 19, 1992, are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.97 
including Diagnostic Codes 6510-6514, effective prior to 
October 7, 1996.  

2.  The criteria for the assignment of a separate, initial 
rating of 10 percent for the service-connected loss of sense 
of smell prior to February 19, 1992, are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.87 
including Diagnostic Code 6275, effective prior to October 7, 
1996.  

3.  A separate rating for service-connected disability 
manifested by nasal polyps as benign new skin growth under 
Diagnostic Code 7819 prior to February 19, 1992, would 
constitute an impermissible pyramiding of benefits.  
38 C.F.R. § 4.14.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, the parties' Joint 
Motion, and the Board's earlier remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes a documented summary of the veteran's 
symptomatology over a number of years submitted by the 
veteran's treating physician in July 2002.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  



II.  Factual Background

On a "Report of Medical History" completed by the veteran at 
the time of his enlistment examination in November 1968, the 
veteran reported hay fever.  The examiner noted hay fever 
requiring no medications, along with noting no operations, no 
fractures, and no allergies.  

A careful review of service medical records dated in 
September 1970 shows that the veteran complained of having 
had hay fever for the past two years.  

At a VA examination in November 1981, the veteran complained 
of having sinus problems since his return from Vietnam.  
Reportedly, he had a runny nose and sneezed every morning and 
could neither smell nor taste anything.  The findings 
revealed nasal mucosa appearing pale and somewhat boggy.  The 
diagnosis was that of allergic rhinitis by history.  

The testimony of the veteran at a hearing in July 1982 was to 
the effect that his sinuses were blocked year round.  He took 
a prescribed medication four times daily for nasal congestion 
and also had a weekly allergy shot.  The veteran testified to 
experiencing a loss of the sense of smell.  

A July 1982 statement from the veteran's employer reflects 
that the veteran reported to work on numerous occasions, 
complaining of a blocked nose and headaches due to this 
condition.  

In a medical statement submitted by a treating physician in 
May 1986, the physician noted that the veteran had a gradual 
loss of sense of smell, beginning sometime in 1970, with 
itching, tearing of the eyes, blocked nose sneezing and post 
nasal drainage-all of which became progressively worse and 
continued to the present time.  

The examination at that time revealed "moderately severe 
pallor, bogginess congestion with bilateral nasal polyps with 
complete limitation of airway superiorly."

The X-ray studies taken of the veteran's paranasal sinuses in 
August 1988 reveal probable osteomas within the right frontal 
sinus and evidence of frontal, maxillary and ethmoid 
sinusitis.  

The non-VA medical records dated in December 1988 reveal 
massive nasal polyps, as well as a severely deviated nasal 
septum.  A computed tomography scan showed evidence of 
chronic maxillary sinusitis with air fluid levels.  

The following surgical procedures were performed in December 
1988:  Intranasal septoplasty, bilateral intranasal 
polypectomy, ethomoidectomy, bilateral intranasal antrostomy 
and right sphenoidotomy.  

The post-operative diagnoses were those of hyperplastic 
pansinusitis with nasal polyps, bilateral maxillary 
sinusitis, sphenoid sinusitis, ethmoid sinusitis and deviated 
nasal septum.  

In a January 1993 rating decision, the RO granted service 
connection for allergic rhinitis and assigned a 10 percent 
rating under Diagnostic Code 6501, effective on February 19, 
1992.  

The testimony of the veteran at a hearing in March 1994 was 
to the effect that he had no sense of smell and had a dried-
up crusting in his sinuses and constant post-nasal drip.  He 
took daily medication.  

In an August 1994 rating decision, the RO granted service 
connection for loss of sense of smell, based upon the Hearing 
Officer's finding that the condition was inextricably 
intertwined with the veteran's service-connected allergic 
rhinitis.  A 10 percent rating was assigned under Diagnostic 
Code 6275, effective on February 19, 1992.  

In a May 1997 rating decision, the RO assigned an increased 
evaluation for the service-connected allergic rhinitis from 
10 percent to 30 percent, effective on February 19, 1992.  

The testimony of the veteran at a hearing in June 1997 was to 
the effect that his service-connected allergic rhinitis had 
required weekly treatments since September 1981.  He also 
testified to having had a polypectomy in 1988.  

In a January 1999 decision, the Board, upon reconsideration, 
assigned an effective date of September 30, 1981, for the 
grant of service connection allergic rhinitis.  The Board 
also remanded to the RO the matter of assigning a rating for 
the service-connected allergic rhinitis prior to February 19, 
1992.  

A report of VA examination in April 2000 shows diagnoses of 
allergic rhinosinusitis, nasal and sinus polyposis, chronic 
pansinusitis, anosmia, bronchial asthma by history and 
malaria by history.  The examiner noted no evidence of 
massive crusting or marked ozena.  

In a medical statement submitted by the veteran's treating 
physician in July 2002, the physician noted that the veteran 
was an allergic individual, whose exposure to constant 95-
degree humidity in Vietnam caused him significant 
symptomatology.  The diagnoses over the years included those 
of nasal polyposis, chronic hyperplastic sinusitis aggravated 
by the presence of polyps, mold allergy, perennial and 
seasonal allergic rhinitis, chronic allergic rhinitis with 
polyps, loss of sense of smell, recurring acute sinusitis and 
recurring obstructive nasal airway.  

The veteran's treating physician also noted that symptoms not 
shown were those concerned namely with atrophic rhinitis, 
which was related neither to nasal polyps nor chronic 
hyperplastic sinusitis.  Nor was it possible for a physician 
to find erythema and redness of the sinuses during an 
ordinary physical examination.  

It was the opinion of the veteran's treating physician that 
the X-ray reports, computed tomography scans and examination 
reports revealed mucopus on occasion, the presence of polyps 
and obstruction, the loss of sense of smell and recurring 
secretory otitis media were consistent with severe sinusitis.  

A report of VA examination dated in February 2003 shows 
diagnoses of allergic rhinitis, allergic sinusitis, nasal 
polyp, multiple allergies known since 1980 and allergic 
asthma since 1993.  


III.  Legal Analysis-Evaluation of the Service-Connected 
Allergic Rhinitis
Prior to February 19, 1992

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A review of the record shows that service connection is in 
effect for allergic rhinitis, and that the current 10 percent 
evaluation has been assigned under Diagnostic Code 6522 
(formerly, Diagnostic Code 6501).  The medical evidence prior 
to February 19, 1992, includes findings of bogginess 
congestion and nasal polyps, along with complaints of post-
nasal drainage.  

The Board notes that the regulations for evaluating diseases 
of the nose and throat were revised, effective on October 7, 
1996.   61 Fed. Reg. 46720 (Sept. 5, 1996).  However, the new 
criteria may not be applied to any period prior to their 
effective date.  As such, the new criteria may not be 
considered in the veteran's appeal for evaluation of the 
service-connected allergic rhinitis prior to February 19, 
1992.  

Likewise, the revised regulations for evaluation of skin 
disabilities, effective on August 30, 2002, are also 
inapplicable to the veteran's appeal for evaluation prior to 
February 19, 1992.   See 67 Fed. Reg. 49590 (July 31, 2002).  


Diagnostic Codes and Avoidance of "Pyramiding" 

As a preliminary matter, the Board notes that the evaluation 
of the same disability or the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The assignment of more than one rating for the same 
disability constitutes impermissible "pyramiding" of 
benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
It is possible, however, for a veteran to have separate and 
distinct manifestations from the same injury, permitting the 
assignment of two different ratings.  See Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  

The critical element in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, the evidence of record shows diagnoses of both 
allergic rhinitis and chronic sinusitis.  In the Board's 
opinion, each of these conditions entails and affects the 
veteran's mucous nasal membrane and sinuses.  As such, the 
Board finds that the assignment of a separate rating for each 
would be "pyramiding" and contrary to 38 C.F.R. § 4.14.  

On the other hand, the manifestation of loss of sense of 
smell is a distinct impairment, and allows for a separate 
rating in certain cases under Diagnostic Code 6275.  

Diagnostic Code 6275 provides for a separate 10 percent 
evaluation for the loss of sense of smell, when such loss is 
shown to be complete and there is an anatomical or 
pathological basis.  38 C.F.R. § 4.87, Diagnostic Code 6275 
(1992).  

A rating for the service-connected allergic rhinitis may be 
assigned under Diagnostic Code 6501, or under Diagnostic 
Codes 6510 to 6514 as sinusitis.  Again, no more than one of 
these ratings may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

With regard to allergic rhinitis (Diagnostic Code 6501), a 10 
percent evaluation is warranted for chronic atrophic rhinitis 
with definite atrophy of the intranasal structure and 
moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor) and 
atrophic changes.  A 50 percent evaluation requires massive 
crusting and marked ozena, with anosmia.  38 C.F.R. § 4.97, 
Diagnostic Code 6501, effective prior to October 7, 1996.  

Here, the Board notes that Diagnostic Code 6501 contemplates 
anosmia.  As such, a separate rating for loss of sense of 
smell where the service-connected allergic rhinitis has been 
evaluated under Diagnostic Code 6501 would be inappropriate.  
See, e.g., VAOPGCPREC 36-97; 38 C.F.R. § 4.14.  

With regard to sinusitis (Diagnostic Codes 6510 through 
6514), a 10 percent rating is warranted where the sinusitis 
is moderate with discharge, crusting, or scabbing and 
infrequent headaches.  

A 30 percent rating is warranted where the sinusitis is 
severe with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  

A 50 percent rating is for application for postoperative 
sinusitis following radical operation with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.  38 C.F.R. § 4.97, Diagnostic 
Codes 6510 through 6514, effective prior to October 7, 1996.  

Diagnostic Code 7819 provides that benign new skin growths 
are rated under the criteria for scars or eczema, based on 
factors such as ulceration, tenderness, pain, exfoliation or 
itching.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805, 7806 (1992).  


Application of the Schedular Criteria Prior to February 19, 
1992

In keeping with 38 C.F.R. § 4.7, the service-connected 
allergic rhinitis may be rated under the Diagnostic Code 
which produces the higher rating, if that diagnostic code 
better reflects the extent of the veteran's disability.  

A longitudinal review of the evidence shows moderately severe 
pallor, bogginess congestion, bilateral nasal polyps and 
complete limitation of airway superiorly.  The medical 
evidence also shows a gradual loss of sense of smell, 
beginning in 1970.   Moreover, the veteran has testified to 
nasal obstruction and difficulties breathing out of his nose.  

In this case, the Board agrees with the opinion of the 
veteran's treating physician and finds that the service-
connected disability picture prior to February 19, 1992, more 
nearly approximates that of severe sinusitis.  Throughout the 
veteran's longstanding history of allergic rhinitis, there 
has been no finding of ozena.  While there is mentioned 
evidence of some crusting, no examiner has described or 
characterized the veteran's service-connected disability as 
that of "atrophic rhinitis."  

The evidence of record, in the Board's opinion, does not meet 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 6501, effective prior to October 7, 1996.  

Again, a separate rating for complete loss of sense of smell 
would not be available in cases where the service-connected 
disability was evaluated under provisions of Diagnostic Code 
6501.  Consequently, in keeping with 38 C.F.R. § 4.7, the 
Board will consider alternate Diagnostic Codes for evaluating 
the service-connected allergic rhinitis.  

Here, the medical evidence shows mucopus on occasion and 
recurring secretory otitis media that are consistent with 
severe sinusitis.  The veteran's treating physician also 
noted the presence of polyps and blocked nose sneezing.  As 
such, it is the opinion of the Board that Diagnostic Codes 
6510-6514 better reflect the extent of the veteran's service-
connected disability prior to February 19, 1992.  

The evidence shows that the veteran has been taking daily 
medications and receiving weekly allergy shots since 1981.  
His symptoms prior to February 19, 1992, as such, are no less 
than severe.  

Thus, the Board finds that the overall evidence is reflective 
of severe sinusitis, and supports the assignment of a 
30 percent rating under the provisions of Diagnostic Codes 
6510-6514.  

The medical evidence indicates neither the presence of 
chronic osteomyelitis requiring repeated curettage, nor 
repeated operations that would warrant a higher rating under 
Diagnostic Codes 6510-6514.  

While the Board recognizes that there was an episode of 
exacerbations of the veteran's service-connected disability 
just prior to his surgery in 1988, including a finding of 
probable osteomas, this brief episode does not justify a 
higher rating.  

"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  The months of August through December 1988 
preceding the surgery were just such an episode, but the 
veteran's general level of disability has been less severe.  

Accordingly, the Board finds that the veteran's disability 
picture prior to February 19, 1992, supports the assignment 
of a 30 percent rating for the service-connected allergic 
rhinitis with sinusitis.  

Moreover, the evidence of record prior to February 19, 1992, 
reflects a complete loss of sense of smell.  Again, this 
impairment has not been considered under the criteria for 
evaluating the service-connected disability as sinusitis 
under Diagnostic Codes 6510-6514, and does not represent an 
overlapping of symptomatology.  

As such, the Board concludes that the veteran is entitled to 
a separate 10 percent rating for the service-connected loss 
of sense of smell under Diagnostic Code 6275, prior to 
February 19, 1992.  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected allergic rhinitis 
with sinusitis, and loss of sense of smell has existed since 
the effective date of the claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, a "staged" rating is not 
indicated prior to February 19, 1992.  

Lastly, the Board finds that the veteran is not entitled to a 
separate rating for nasal polyps as benign new skin growth 
under provisions of Diagnostic Code 7819.  No ulceration, 
tenderness, pain, exfoliation, or itching has been 
demonstrated.  The nasal polyps neither reflect disfigurement 
nor scarring of the veteran's head or face.  

Moreover, any functional limitation associated with benign 
new skin growth or nasal polyps is contemplated by the degree 
of sinusitis, the incapacitating recurrences, and the need 
for curettage or repeated operations under provisions of 
Diagnostic Codes 6510-6514.  

Accordingly, the Board concludes that a separate rating under 
Diagnostic Code 7819 for nasal polyps as benign new skin 
growth prior to February 19, 1992, would constitute an 
impermissible "pyramiding" of benefits.  38 C.F.R. § 4.14.  

Thus, the Board finds that the veteran's disability picture 
prior to February 19, 1992, supports the criteria for the 
assignment of two separate ratings as described hereinabove.  
(30 percent assigned under Diagnostic Codes 6510-6514 for 
severe sinusitis, and 10 percent under Diagnostic Code 6275 
for loss of sense of smell.)  



ORDER

An initial rating of 30 percent for the service-connected 
allergic rhinitis with sinusitis prior to February 19, 1992, 
is granted, subject to the regulations applicable to the 
payment of VA monetary awards.  

A separate initial rating of 10 percent for the service-
connected loss of sense of smell prior to February 19, 1992, 
is granted, subject to the regulations applicable to the 
payment of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



